DETAILED ACTION
Claims 1-20 were filed with the Preliminary Amendment dated 06/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the side” (line 9) lacks antecedent basis and should be replaced with “a side”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first biasing member” and “second biasing member
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “second biasing member” is described in the specification as being a spring 44 (para [0053]).
The “first biasing member” is described in the specification as being a spring 42 (para [0057]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   
 
 Claim Rejections - 35 USC § 112a
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 7, 13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
  Claims 7, 13, and 18 each recite that the first pressure is a pressure in a crank chamber, the second pressure is a discharge pressure, and the third pressure is a suction pressure.  However, it is not clear how that could be since the drawings and specification and claims clearly show the specific location of the first, second, and third pressures relative to the pressure-sensitive element and main valve seat.  There is no support in the specification for changing the location of the first and third pressures. Is Applicant attempting to claim a situation where flow is reversed?

Claim Rejections - 35 USC § 112b
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 13, and 18 recite that the first pressure is a pressure in a crank chamber, the second pressure is a discharge pressure, and the third pressure is a suction pressure.  However, it is not clear how that could be since the drawings and specification and claims clearly show the specific location of the first, second, and third pressures relative to the pressure-sensitive element and main valve seat.  Therefore, it is not clear what is being required by the claim.  Is the claim attempting to recite the situation when flow is reversed?  For purposes of examination, the claims will be construed as if flow is reversed.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2014/0130916 (Saeki et al.; hereinafter “Saeki”).
With regard to claim 1, Saeki discloses a capacity control valve (Figs. 1-6) that controls a flow rate or a pressure of a variable capacity compressor according to a valve opening of a valve unit (para [0031]), characterized by comprising: a valve body (5) including first communication passages (16) that pass fluid under a first pressure (Ps), second communication passages (14) that are arranged adjacent to the first communication passages (16) and pass fluid under a second pressure (Pd), third communication passages (12) that pass fluid under a third pressure (Pc), and a main valve seat (20) that is disposed in a valve hole (18) communicating the second communication passages (14) and the third communication passages (12; see Figs. 1-2); a pressure-sensitive element (45) that is arranged in the valve body (5) on the side of the third communication passages (12) and extends and contracts in response to an ambient pressure (para [0037]); a valve element (30 generally) including an intermediate communication passage (inside passage of 30, at 32; see annotated Fig.) that communicates the first communication passages (16) and the third communication passages (12) (see Fig. 3), a main valve portion (upper portion of 30) that is separated from and comes into contact with the main valve seat (20) to open and close the valve hole (18), and an auxiliary valve portion (34) that is disposed in the intermediate communication passage (end portion of 34 is inside of 32/inside passage); a solenoid (3) that drives a rod (38) provided with (because 38 and 36 are connected) an auxiliary 


    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale


With regard to claim 2
With regard to claim 3, claim 9, Saeki discloses that the second biasing member (44) is disposed between the pressure-sensitive element (45) and the auxiliary valve seat (36) (see Fig. 4).
With regard to claim 4, claim 10, and claim 15, Saeki discloses that the rod (38) includes a locking portion (at 76/78) that presses the valve element (30) in the valve closing direction of the main valve portion (upper portion of 30).
With regard to claim 5, claim 11, and claim 16, and claim 20, Saeki discloses that the intermediate communication passage (see annotated Fig.; at 32 inside 30) communicates with an interior space (space at 6/11) between the auxiliary valve seat (36) and the pressure-sensitive element (45).
With regard to claim 6, claim 12, and claim 17, Saeki discloses that the first pressure is a suction pressure (Ps) of the variable capacity compressor, the second pressure (Pd) is a discharge pressure of the variable capacity compressor, and the third pressure (Ps) is a pressure in a crank chamber of the variable capacity compressor (see Fig. 4).
With regard to claim 7, claim 13, and claim 18
With regard to claim 8, claim 14, and claim 19, Saeki discloses a method (para [0052]) of controlling a capacity control valve, characterized by comprising, using the capacity control valve (1) according to claim 1 (see above with respect to claim 1), when the auxiliary valve portion (34) is in an open state, bringing the main valve portion from a closed state into an open state (see Figs. 2 and 3).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JESSICA CAHILL/Primary Examiner, Art Unit 3753